AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)(2)          Page I of2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the                                                        FILED
                                                               District of Montana
                                                                                                                                         OCT 17 2018
                    United States of America                                                                                          Cieri<, U.S. District Court
                               v.                                          )                                                             District Of Montana
                                                                                                                                                Helena
                     JESUS E. ELIZONDO                                     )   Case No:         CR 13-24-BU-SEH-02
                                                                           )                           ----------
                                                                           )   USMNo: 13110-046
Date of Original Judgment:                           05/09/2014                                      -----------
                                                                           )
Date of Previous Amended Judgment:                                         )   Andrew J. Nelson (Appointed)
(Use Dale of last Amended Judgment if Any)                                     Defendant's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of IZ] the defendant               D
                                                 the Director of the Bureau of Prisons                         D
                                                                                             the court under 18 U.S.C.
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG § I B 1.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           0DENIED. IZJoRANTED and the defendant's previously imposed sentence of imprisonment (asreflee1edin
the last judgment issued) of 120  _ _ _ _ months is reduced to 95 months
                                             (Complete Paris I and II of Page 2 when morion is granted)


Upon remand from the Ninth Circuit Court of Appeals, the Court has reviewed Defendant's Motion to Reduce Sentence
Pursuant to 18 U.S.C. § 3582 and Retroactive Amendment USSG 782 (Doc. 327), and determined the Defendant is
eligible for a reduction.




Except as otherwise provided, all provisions of the judgment dated                           05/09/2014            shall remain in effect.
IT IS SO ORDERED.

Order Date:                10/17/2018
                                                                   .d7~w~tnv                             Judge's signature

Effective Date: - - - - - -                                                       Sam E. Haddon, United States District Judge
                    (if differenJfrom order date)
                                                                                                                                     -~----
                                                                                                    Printed name and title
